   
                                        
                         Case 5:19-cv-06079-NC       Document 39 Filed 09/23/20 Page 1 of 3



                                                                                     Sep 23 2020




                                                                           XXXXXXXXXXX




                              




                                                                                   XXXXXXXXX
   
                                        
                         Case 5:19-cv-06079-NC       Document 39 Filed 09/23/20 Page 2 of 3




                                                     XXXXXXXXXXXXX




                                                                           S DISTRICT
                                                                        ATE           C
                                                                       T
                              September 23, 2020




                                                                                                 O
                                                                  S




                                                                                                  U
                                                                 ED




                                                                                                   RT
                                                             UNIT
                                                                                   TED
                                                                               GRAN




                                                                                                          R NIA
                                                                                                      s
                                                                                          M. Cousin




                                                             NO
                                                                                thanael
                                                                       Judge Na




                                                                                                          FO
                                                              RT




                                                                                                      LI
                                                                      ER


                                                                 H




                                                                                                 A
                                                                           N                      C
                                                                                             F
                                                                               D IS T IC T O
                                                                                     R
     
                                               
                          Case 5:19-cv-06079-NC   Document 39 Filed 09/23/20 Page 3 of 3



           1                                             PROOF OF SERVICE
           2              I, the undersigned, certify and declare as follows:
           3
                        I am over the age of eighteen years and not a party to this action. My business address is
           4     11555 Dublin Canyon Road, Pleasanton, California. On the date stated below, at Pleasanton,
                 California, I served the attached document(s) on the parties in this action as follows:
           5

           6                                                ************
           7                     BY OVERNIGHT DELIVERY: By placing the document(s) listed above in a
                          sealed UPS envelope and affixing a pre-paid air bill, and causing the envelope to be delivered
           8              to a UPS agent for delivery.
           9
                                 BY E-MAIL: By causing the document(s) listed above to be electronically served in
          10              pdf format on the parties indicated below.

          11     Ms. Julieta Flores
                 1740 California Street, #4
          12     Mountain View, CA 94041
          13     (602) 668-5390
                 julietagfloresrupit@gmail.com
          14
                 Pro se
          15
                        I declare under penalty of perjury under the laws of the State of California that the above is
          16     true and correct. Executed this 23rd day of September, 2020, at Pleasanton, California.
          17

          18                                                              MELISSA SHUEN-MALLORY
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                    -6-                      Case No. 5:19-cv-06079-NC
                      SAFEWAY INC.’S UPDATED CASE MANAGEMENT STATEMENT AND NOTICE OF SETTLEMENT
